Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group IV, claims 1,7,13-14 and 20 per the restriction/election requirement dated 2/10/21 in the reply filed on 3/29/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another. Examiner further notes the elected invention is related to the general shapes of the lens while the withdrawn inventions are related more to specific parameters ranges which are not similar to the elected invention.
Therefore the election/restrictions requirement is still deemed proper and is therefore made FINAL. Applicant is welcome to discuss with Examiner about further amendment if necessary.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OPTICAL LENS HAVING LENSES OF +++- OR +-+- REFRACTIVE POWERS.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Specifically Applicant uses the term “inflection point” without definition, and the related drawing are directed to vertex point in math. Examiner notes an inflection point in math is defined as a point of the curve where the curvature changes its sign. Therefore Applicant is advised to change the term “inflection point” to “vertex point” throughout the Specification (a definition for vertex point is strongly recommended, such as a point which tangent line is perpendicular to the optical axis). 
Claim Objections
Claim(s) 1,7 and 14 is/are objected to because of the following informalities:  
 “inflection point” should be “vertex point”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 
Claim(s) 1,7,13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 20130057969).

    PNG
    media_image1.png
    776
    613
    media_image1.png
    Greyscale

Regarding claim 1, Lai teaches an optical lens (Fig. 1) having an optical axis (horizontal central line in Fig. 1), the optical lens, in order from an object side to an image-forming side, comprising:
a first lens (L1) having positive refractive power;
a second lens (L2) having positive refractive power;
a third lens (L3) having positive refractive power; and
a fourth lens having an image-side surface with a inflection point (L4 at 2), the image-side surface of the fourth lens and the optical axis intersect at an intersection point (centeral point of L4 image side), and the optical lens satisfies at least one of the following conditions: 0.6≤h/H, h/H≤0.95 (~0.6), 3.75≤H/d0 (~6.8) and H/d0≤30 (~6.8), wherein H is a distance from an outer edge of the image-side surface of the fourth lens to the optical axis, h is a distance from the inflection point to the optical axis and d0 is a 

Regarding claim 7, Lai teaches an optical lens (Fig. 1-), in order from an object side to an image-forming side, comprising:
a first lens (L1) having positive refractive power;
a second lens (L2) having refractive power;
a third lens (L3) having positive refractive power; and
a fourth lens having negative refractive power, the image-side surface of the fourth lens has an inflection point (L4 at 2), and the optical lens satisfies at least one of the following conditions: 0.6≤h/H, h/H≤0.95 (~0.6), 3.75≤H/d0 (~6.8) and H/d0≤30 (~6.8), wherein H is a distance from an outer edge of an image-side surface of the fourth lens to an optical axis of the optical lens, h is a distance from the inflection point to the optical axis and d0 is a distance from an intersection point of the image-side surface of the fourth lens and the optical axis to a projected position of the inflection point on the optical axis.

Regarding claim 13, Lai further teaches the optical lens according to claim 7, wherein the second lens has positive refractive power (L2).

Regarding claim 14, Lai teaches an optical lens (Fig. 1), in order from an object side to an image-forming side, comprising:
a first lens (L1) having positive refractive power;
(L2) having a concave object-side surface and a convex image-side surface;
a third lens (L3) having positive refractive power; and
a fourth lens, the image-side surface of the fourth lens has an inflection point (L4 at 2), the image-side surface of the fourth lens and the optical axis intersect at an intersection point, and the optical lens satisfies at least one of the following conditions: 0.6≤h/H, h/H≤0.95 (~0.6), 3.75≤H/d0 (~6.8) and H/d0≤30 (~6.8), wherein H is a distance from an outer edge of an image-side surface of the fourth lens to an optical axis of the optical lens, h is a distance from the inflection point to the optical axis and d0 is a distance between a projected position of the inflection point on the optical axis and the intersection point.

Regarding claim 20, Lai further teaches the optical lens according to claim 14, wherein the optical lens further satisfies at least one of the following conditions: the second lens has positive refractive power and the fourth lens has negative refractive power (as seen in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234